Citation Nr: 0715116	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  92-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1973 and from November 1973 to December 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran has appeared at multiple hearings, the 
most recent before the undersigned Veterans Law Judge (VLJ) 
at the RO in December 2006.  A transcript of that proceeding 
is of record.

The veteran's claim was initially presented as a petition to 
reopen his previously denied claim of entitlement to service 
connection, previously denied by the Board in April 1990.  
The veteran's petition to reopen was previously before the 
Board in July 1994, February 1998, February 2005, and most 
recently, in August 2005.  In August 2005, the Board reopened 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, including PTSD and/or 
schizophrenia, but remanded his claim for service connection 
for additional development.  The case has been returned to 
the Board for appellate consideration.

Unfortunately, still further development of the evidence is 
required concerning the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD.  So, for the reasons discussed below, this 
claim is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2002 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim of entitlement to service connection for PTSD.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for service connection of PTSD, no disability 
rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including transcripts of 
his testimony hearings before a Decision Review Officer of 
the RO and at multiple hearings before the Board, including 
the undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Analysis

In this particular case, there are several diagnoses of PTSD 
on record.  However, these diagnoses cannot be relied upon 
because they were based on unverified stressors.  In this 
regard, the Board notes that the RO made an attempt to verify 
the veteran's alleged stressors.  While the evidence confirms 
he served in Vietnam from December 1971 to June 1972, a 
review of the official military documentation contained in 
his claims file is unremarkable for evidence suggesting he 
actually engaged in combat against enemy forces, as 
contemplated by VA regulations.  His DD Form 214 does not 
reflect that he received any decorations or medals indicative 
of involvement in combat.  Indeed, he was not wounded during 
his service in Vietnam, nor has he alleged receiving any 
medals indicative of this type of service.  

Moreover, the RO repeatedly attempted to verify information 
regarding his alleged stressors, but responses from the 
United States Armed Services Center for Research of 
Unit Records (USASCRUR) (now known as the United States Army 
and Joint Services Records Research Center (JSRRC)), the 
National Archives and Records Administration (NARA), and the 
National Personnel Records Center (NPRC) have repeatedly 
demonstrated that the veteran's alleged stressors could not 
be verified.  In fact, the veteran's allegation that his 
friend committed suicide during his service was disproved, as 
there were no suicides in his unit during his time in Vietnam 
and the soldier named by the veteran was killed in action 
several years earlier.  Likewise, the veteran, despite 
repeated requests by VA, has not provided sufficient 
information regarding his alleged "urban combat" events, 
such that VA could search JSRRC, NARA, or the NPRC to confirm 
any of these alleged stressor events.  In fact, the veteran 
previously testified that he was not subjected to hostile 
enemy fire during his service in Vietnam and denied that his 
friends were killed or wounded.  In short, the veteran's 
service medical and personnel records do not support any of 
the veteran's assertions regarding the events during either 
period of his military service.   See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  

Furthermore, the veteran was not diagnosed with PTSD until 
many years after his final discharge from military service.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology after service).  

The Board reiterates that the veteran's diagnoses of PTSD 
were based on an unconfirmed history as reported by him 
during interviews, which the Board is not bound to blindly 
accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, 
the Board is not required to accept a recent diagnosis of 
PTSD as being the result of the veteran's service).  The 
question of whether he was exposed to a stressor in service 
is a factual determination, and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 
Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for VA adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question for medical professionals.  Cohen, supra.

More significantly, it does not appear the VA clinicians that 
diagnosed the veteran with PTSD considered all of the 
relevant evidence concerning this appeal.  Instead, they 
apparently based their conclusions mostly - if not entirely 
- on the history and information as recounted by the 
veteran, himself, in the course of being evaluated and 
treated.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish entitlement to service connection).  Of note, 
the 
the October 2005 VA examiner retracted his diagnosis of PTSD 
upon learning that the veteran's alleged combat exposure and 
stressor experiences were unconfirmed.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported 
relationship to service is only as good and credible as the 
history on which it was predicated).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .).   

 In determining whether the veteran currently has PTSD 
related to an incident in service, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann at 233.

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection of PTSD is 
denied.


REMAND


The Board acknowledges that the veteran was afforded a VA 
examination in October 2005, in order to determine the 
nature, severity, and etiology of his acquired psychiatric 
problems, other than PTSD, the medical evidence remains 
unclear as to whether the veteran's other diagnosed 
psychiatric disorders are causally or etiologically related 
to his service in the military; in particular, the veteran's 
schizophrenia.

In this regard, the Board points out that the October 2005 VA 
examiner initially found that the veteran developed 
schizophrenia during his military service.  Then, in an April 
2006 addendum, the VA examiner concluded the veteran did not 
"evidence an impairment of 10% during the year or months 
after his service" and thus could not be found to have 
schizophrenia due to his service.  However, the VA examiner 
failed to provide an adequate rationale for his conflicting 
opinions.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  

More significantly, the VA examiner did not, as requested in 
the Board's August 2005 remand, discuss the possible 
relationship between the veteran's in-service complaints of 
nervousness, insomnia, and headaches, his diagnosis of 
immaturity reaction at a 1974 VA examination, and his current 
schizophrenia, including whether any of these problems were 
early manifestations of schizophrenia.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders).   

Therefore, it remains unclear whether the veteran's current 
psychiatric disorder, other than PTSD, is causally or 
etiologically related to his military service.  Consequently, 
a medical opinion is needed to resolve this medical issue.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities and to 
determine whether a current psychiatric 
disorder, other than PTSD, is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his service 
in the military.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation or aggravation as it is to find 
against it.)

To assist in making this determination, 
have the designated examiner review the 
claims file for the veteran's pertinent 
medical history, including a copy of this 
remand, the veteran's service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any reports.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and social history prior to, 
during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case 
in July 2006, and readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case and afford him the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


